 



Exhibit 10.1

The Goldman Sachs

Amended and Restated Stock Incentive Plan

ARTICLE I

GENERAL

1.1 Purpose

      The purpose of The Goldman Sachs Amended and Restated Stock Incentive Plan
is to attract, retain and motivate officers, directors, employees (including
prospective employees), consultants and others who may perform services for the
Firm (as hereinafter defined), to compensate them for their contributions to the
long-term growth and profits of the Firm and to encourage them to acquire a
proprietary interest in the success of the Firm.

      The amendments made to The Goldman Sachs 1999 Stock Incentive Plan
pursuant to this amendment and restatement shall affect only Awards granted on
or after the “Effective Date” (as hereinafter defined). Awards granted prior to
the Effective Date shall be governed by the terms of the 1999 SIP and Award
Agreements as in effect prior to the Effective Date. The terms of this Plan are
not intended to affect the interpretation of the terms of the 1999 SIP as they
existed prior to the Effective Date.

1.2 Definitions of Certain Terms

      Unless otherwise specified in an applicable Award Agreement, the terms
listed below shall have the following meanings for purposes of the Plan, any
Award Agreement and any standardized terms and conditions that may be adopted
from time to time by the Committee.

      1.2.1 “Award” means an award made pursuant to the Plan.

      1.2.2 “Award Agreement” means the written document or documents by which
each Award is evidenced, including any Award Statement.

      1.2.3 “Award Statement” means a written statement that reflects certain
Award terms.

      1.2.4 “Board” means the Board of Directors of GS Inc.

      1.2.5 “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions in New York City are authorized or obligated
by federal law or executive order to be closed.

      1.2.6 “Cause” means (a) the Grantee’s conviction, whether following trial
or by plea of guilty or nolo contendere (or similar plea), in a criminal
proceeding (i) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion, or (ii) on a felony charge, or (iii) on an
equivalent charge to those in clauses (i) and (ii) in jurisdictions which do not
use those designations, (b) the Grantee’s engaging in any conduct which
constitutes an employment disqualification under applicable law (including
statutory disqualification as defined under the Exchange Act), (c) the Grantee’s
willful failure to perform the Grantee’s duties to the Firm, (d) the Grantee’s
violation of any securities or commodities laws, any rules or regulations issued
pursuant to such laws, or the rules and regulations of any securities or
commodities exchange or association of which the Firm is a member, (e) the
Grantee’s violation of any Firm policy concerning hedging or pledging or
confidential or proprietary information, or the Grantee’s material violation of
any other Firm policy as in effect from time to time, (f) the Grantee’s engaging
in any act or making any

1



--------------------------------------------------------------------------------



 



statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (g) the Grantee’s
engaging in any conduct detrimental to the Firm. The determination as to whether
Cause has occurred shall be made by the Committee in its sole discretion and, in
such case, the Committee also may, but shall not be required to, specify the
date such Cause occurred (including by determining that a prior termination of
Employment was for Cause). Any rights the Firm may have hereunder and in any
Award Agreement in respect of the events giving rise to Cause shall be in
addition to the rights the Firm have under any other agreement with a Grantee or
at law or in equity.

      1.2.7 “Certificate” means a stock certificate (or other appropriate
document or evidence of ownership) representing shares of Common Stock.

      1.2.8 “Change in Control” means the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving GS Inc. (a “Reorganization”) or sale or other disposition of all or
substantially all of GS Inc.’s assets to an entity that is not an affiliate of
GS Inc. (a “Sale”), that in each case requires the approval of GS Inc.’s
stockholders under the law of GS Inc.’s jurisdiction of organization, whether
for such Reorganization or Sale (or the issuance of securities of GS Inc. in
such Reorganization or Sale), unless immediately following such Reorganization
or Sale, either: (a) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (i) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (ii) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, as such Rule is in
effect on the date of the adoption of the 1999 SIP) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”) is represented by GS Inc.’s securities (the “GS Inc.
Securities”) that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (b) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (i) were members of the Board
on the Effective Date or (ii) became directors subsequent to the Effective Date
and whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as nominees for director).

      1.2.9 “Client” means any client or prospective client of the Firm to whom
the Grantee provided services, or for whom the Grantee transacted business, or
whose identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

      1.2.10 “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the applicable rulings and regulations thereunder.

      1.2.11 “Committee” means the committee appointed by the Board to
administer the Plan pursuant to Section 1.3 and, to the extent the Board
determines it is appropriate for the compensation realized from Awards under the
Plan to be considered “performance based” compensation under Section 162(m) of
the Code, shall be a committee or subcommittee of the Board composed of two or
more members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under

2



--------------------------------------------------------------------------------



 



Rule 16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

      1.2.12 “Common Stock” means common stock of GS Inc., par value $0.01 per
share.

      1.2.13 “Competitive Enterprise” means a business enterprise that
(a) engages in any activity, (b) owns or controls a significant interest in or
(c) is owned by, or a significant interest in which is owned or controlled by,
any entity that engages in any activity, that, in any case, competes anywhere
with any activity in which the Firm is engaged. The activities covered by this
definition include, without limitation, financial services such as investment
banking, public or private finance, lending, financial advisory services,
private investing (for anyone other than the Grantee and members of the
Grantee’s family), merchant banking, asset or hedge fund management, insurance
or reinsurance underwriting or brokerage, property management, or securities,
futures, commodities, energy, derivatives or currency brokerage, sales, lending,
custody, clearance, settlement or trading.

      1.2.14 “Custody Account” means the custody account maintained by a Grantee
with The Chase Manhattan Bank or such successor custodian as may be designated
by GS Inc.

      1.2.15 “Date of Grant” means the date specified in the Grantee’s Award
Agreement as the date of grant of the Award.

      1.2.16 “Delivery Date” means each date specified in the Grantee’s Award
Agreement as a delivery date, provided, unless the Committee determines
otherwise, such date is during a Window Period or, if such date is not during a
Window Period, the first trading day of the first Window Period beginning after
such date.

      1.2.17 “Dividend Equivalent Right” means a dividend equivalent right
granted under the Plan, which represents an unfunded and unsecured promise to
pay to the Grantee amounts equal to all or any portion of the regular cash
dividends that would be paid on shares of Common Stock covered by an Award if
such shares had been delivered pursuant to an Award.

      1.2.18 “Effective Date” means the date this Plan is approved by the
stockholders of GS Inc. pursuant to Section 3.15 hereof.

      1.2.19 “Employment” means the Grantee’s performance of services for the
Firm, as determined by the Committee. The terms “employ” and “employed” shall
have their correlative meanings. The Committee in its sole discretion may
determine (a) whether and when a Grantee’s leave of absence results in a
termination of Employment (for this purpose, unless the Committee determines
otherwise, a Grantee shall be treated as terminating Employment with the Firm
upon the occurrence of an Extended Absence), (b) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(c) the impact, if any, of any such leave of absence or change in association on
Awards theretofore made. Unless expressly provided otherwise, any references in
the Plan or any Award Agreement to a Grantee’s Employment being terminated shall
include both voluntary and involuntary terminations.

      1.2.20 “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and the applicable rules and regulations thereunder.

      1.2.21 “Exercise Price” means (i) in the case of Options, the price
specified in the Grantee’s Award Agreement as the price-per-share of Common
Stock at which such share can be purchased pursuant to the Option or (ii) in the
case of SARs, the price specified in the Grantee’s Award Agreement as the
reference price-per-share of Common Stock used to calculate the amount payable
to the Grantee.

3



--------------------------------------------------------------------------------



 



      1.2.22 “Expiration Date” means the date specified in the Grantee’s Award
Agreement as the final expiration date of the Award.

      1.2.23 “Extended Absence” means the Grantee’s inability to perform for six
(6) continuous months, due to illness, injury or pregnancy-related
complications, substantially all the essential duties of the Grantee’s
occupation, as determined by the Committee.

      1.2.24 “Fair Market Value” means, with respect to a share of Common Stock
on any day, the fair market value as determined in accordance with a valuation
methodology approved by the Committee.

      1.2.25 “Firm” means GS Inc. and its subsidiaries and affiliates.

      1.2.26 “Good Reason” means, in connection with a termination of employment
by a Grantee following a Change in Control, (a) as determined by the Committee,
a materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

      1.2.27 “Grantee” means a person who receives an Award.

      1.2.28 “GS Inc.” means The Goldman Sachs Group, Inc., and any successor
thereto.

      1.2.29 “Incentive Stock Option” means an option to purchase shares of
Common Stock that is intended to qualify for special federal income tax
treatment pursuant to Sections 421 and 422 of the Code, as now constituted or
subsequently amended, or pursuant to a successor provision of the Code, and
which is so designated in the applicable Option Award Agreement.

      1.2.30 “Initial Exercise Date” means, with respect to an Option or an SAR,
the date specified in the Grantee’s Award Agreement as the initial date on which
such Award may be exercised, provided, unless the Committee determines
otherwise, such date is during a Window Period or, if such date is not during a
Window Period, the first trading day of the first Window Period beginning after
such date.

      1.2.31 “1999 SIP” means The Goldman Sachs 1999 Stock Incentive Plan, as in
effect prior to the Effective Date.

      1.2.32 “Nonqualified Stock Option” means an option to purchase shares of
Common Stock that is not an Incentive Stock Option.

      1.2.33 “Option” means an Incentive Stock Option or a Nonqualified Stock
Option or both, as the context requires.

      1.2.34 “Outstanding” means any Award to the extent it has not been
forfeited, cancelled, terminated, exercised or with respect to which the shares
of Common Stock underlying the Award have not been previously delivered or other
payments made.

      1.2.35 “Plan” means The Goldman Sachs Amended and Restated Stock Incentive
Plan, as described herein and as hereafter amended from time to time.

      1.2.36 “RSU” means a restricted stock unit Award granted under the Plan,
which represents an unfunded and unsecured promise to deliver shares of Common
Stock in accordance with the terms of the RSU Award Agreement.

      1.2.37 “RSU Shares” means shares of Common Stock that underlie an RSU.

4



--------------------------------------------------------------------------------



 



      1.2.38 “Restricted Share” means a share of Common Stock delivered under
the Plan that is subject to certain transfer restrictions, forfeiture provisions
and/or other terms and conditions specified herein and in the Restricted Share
Award Agreement.

      1.2.39 “Retirement” means termination of the Grantee’s Employment (other
than for Cause) on or after the Date of Grant at a time when (a) the sum of the
Grantee’s age plus years of service with the Firm (as determined by the
Committee in its sole discretion) equals or exceeds 55 and (b) the Grantee has
completed at least five (5) years of service with the Firm (as determined by the
Committee in its sole discretion).

      1.2.40 “SAR” means a stock appreciation right granted under the Plan,
which represents an unfunded and unsecured promise to deliver shares of Common
Stock, cash or other property equal in value to the excess of the Fair Market
Value per share of Common Stock over the Exercise Price per share of the SAR,
subject to the terms of the SAR Award Agreement.

      1.2.41 “SIP Administrator” means each person designated by the Committee
as a “SIP Administrator” with the authority to perform day-to-day administrative
functions for the Plan.

      1.2.42 “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

      1.2.43 “Vested” means, with respect to an Award, the portion of the Award
that is not subject to a condition that the Grantee remain actively employed by
the Firm in order for the Award to remain Outstanding. The fact that an Award
becomes Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

      1.2.44 “Vesting Date” means each date specified in the Grantee’s Award
Agreement as a date on which part or all of an Award becomes Vested.

      1.2.45 “Window Period” means a period designated by the Firm during which
all employees of the Firm are permitted to purchase or sell shares of Common
Stock (provided that, if the Grantee is a member of a designated group of
employees who are subject to different restrictions, the Window Period may be a
period designated by the Firm during which an employee of the Firm in such
designated group is permitted to purchase or sell shares of Common Stock).

1.3 Administration

      1.3.1 Subject to Sections 1.3.3 and 1.3.4, the Plan shall be administered
by the Committee.

      1.3.2 The Committee shall have complete control over the administration of
the Plan and shall have the authority in its sole discretion to (a) exercise all
of the powers granted to it under the Plan, (b) construe, interpret and
implement the Plan and all Award Agreements, (c) prescribe, amend and rescind
rules and regulations relating to the Plan, including rules governing its own
operations, (d) make all determinations necessary or advisable in administering
the Plan, (e) correct any defect, supply any omission and reconcile any
inconsistency in the Plan, (f) amend the Plan to reflect changes in applicable
law (whether or not the rights of the Grantee of any Award are adversely
affected, unless otherwise provided in such Grantee’s Award Agreement),
(g) grant Awards and determine who shall receive Awards, when such Awards shall
be granted and the terms of such Awards, including setting forth provisions with
regard to termination of Employment, such as termination of Employment for Cause
or due to death, Extended Absence, or Retirement, (h) unless otherwise provided
in an Award Agreement, amend any outstanding Award Agreement in any respect,
whether or not the rights of the Grantee of such Award are adversely affected,
including, without limitation, to (1) accelerate the

5



--------------------------------------------------------------------------------



 



time or times at which the Award becomes Vested, unrestricted or may be
exercised (and, in connection with such acceleration, the Committee may provide
that any shares of Common Stock acquired pursuant to such Award shall be
Restricted Shares, which are subject to vesting, transfer, forfeiture or
repayment provisions similar to those in the Grantee’s underlying Award),
(2) accelerate the time or times at which shares of Common Stock are delivered
under the Award (and, without limitation on the Committee’s rights, in
connection with such acceleration, the Committee may provide that any shares of
Common Stock delivered pursuant to such Award shall be Restricted Shares, which
are subject to vesting, transfer, forfeiture or repayment provisions similar to
those in the Grantee’s underlying Award), (3) waive or amend any goals,
restrictions or conditions set forth in such Award Agreement, or impose new
goals, restrictions and conditions or (4) reflect a change in the Grantee’s
circumstances (e.g., a change to part-time employment status or a change in
position, duties or responsibilities) and (i) determine at any time whether, to
what extent and under what circumstances and method or methods (1) Awards may be
(A) settled in cash, shares of Common Stock, other securities, other Awards or
other property (in which event, the Committee may specify what other effects
such settlement will have on the Grantee’s Award, including the effect on any
repayment provisions under the Plan or Award Agreement), (B) exercised or
(C) canceled, forfeited or suspended, (2) shares of Common Stock, other
securities, other Awards or other property and other amounts payable with
respect to an Award may be deferred either automatically or at the election of
the Grantee thereof or of the Committee, (3) to the extent permitted under
applicable law, loans (whether or not secured by Common Stock) may be extended
by the Firm with respect to any Awards, (4) Awards may be settled by GS Inc.,
any of its subsidiaries or affiliates or any of its or their designees and
(5) the Exercise Price for any Option (other than an Incentive Stock Option,
unless the Committee determines that such an Option shall no longer constitute
an Incentive Stock Option) or SAR may be reset.

      1.3.3 Actions of the Committee may be taken by the vote of a majority of
its members present at a meeting (which may be held telephonically). Any action
may be taken by a written instrument signed by a majority of the Committee
members, and action so taken shall be fully as effective as if it had been taken
by a vote at a meeting. The determination of the Committee on all matters
relating to the Plan or any Award Agreement shall be final, binding and
conclusive. The Committee may allocate among its members and delegate to any
person who is not a member of the Committee or to any administrative group
within the Firm, including the SIP Administrators or any of them, any of its
powers, responsibilities or duties. In delegating its authority, the Committee
shall consider the extent to which any delegation may cause Awards to fail to be
deductible under Section 162(m) of the Code or to fail to meet the requirements
of Rule 16(b)-3(d)(1) or Rule 16(b)-3(e) under the Exchange Act.

      1.3.4 Notwithstanding anything to the contrary contained herein, the Board
may, in its sole discretion, at any time and from time to time, grant Awards or
administer the Plan. In any such case, the Board shall have all of the authority
and responsibility granted to the Committee herein.

      1.3.5 No Liability

      No member of the Board or the Committee or any employee of the Firm (each
such person, a “Covered Person”) shall have any liability to any person
(including any Grantee) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by GS Inc. against and
from (a) any loss, cost, liability or expense (including attorneys’ fees) that
may be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan or any Award Agreement and
(b) any and all amounts paid by such Covered Person, with GS Inc.’s approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person,
provided that GS

6



--------------------------------------------------------------------------------



 



Inc. shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and, once GS Inc. gives notice of its intent to
assume the defense, GS Inc. shall have sole control over such defense with
counsel of GS Inc.’s choice. The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under GS Inc.’s Amended
and Restated Certificate of Incorporation or Amended and Restated Bylaws, as a
matter of law, or otherwise, or any other power that GS Inc. may have to
indemnify such persons or hold them harmless.

1.4 Persons Eligible for Awards

      Awards under the Plan may be made to such officers, directors, employees
(including prospective employees), consultants and other individuals who may
perform services for the Firm, as the Committee may select.

 

1.5  Types of Awards Under Plan

      Awards may be made under the Plan in the form of (a) Options, (b) SARs,
(c) Restricted Shares, (d) RSUs, (e) Dividend Equivalent Rights and (f) other
equity-based or equity-related Awards that the Committee determines are
consistent with the purpose of the Plan and the interests of the Firm. No
Incentive Stock Option (other than an Incentive Stock Option that may be assumed
or issued by GS Inc. in connection with a transaction to which Section 424(a) of
the Code applies) may be granted to a person who is not eligible to receive an
Incentive Stock Option under the Code.

 

1.6  Shares Available for Awards

      1.6.1 Total Shares Available. Subject to adjustment pursuant to
Section 1.6.2, the total number of shares of Common Stock which may be delivered
pursuant to Awards granted under the Plan on or after the Effective Date shall
not exceed two hundred and fifty million shares (250,000,000) and pursuant to
Awards granted in the fiscal year beginning November 29, 2008 and each fiscal
year thereafter until the expiration of the Plan shall not exceed five
percent (5%) of the issued and outstanding shares of Common Stock, determined as
of the last day of the immediately preceding fiscal year, increased by the
number of shares available for Awards in previous fiscal years but not then
covered by Awards granted in such years. No further Awards shall be granted
pursuant to the 1999 Plan. If, on or after the Effective Date, any Award that
was granted on or after the Effective Date is forfeited or otherwise terminates
or is canceled without the delivery of shares of Common Stock, shares of Common
Stock are surrendered or withheld from any Award to satisfy any obligation of
the Grantee (including Federal, state or foreign taxes) or shares of Common
Stock owned by a Grantee are tendered to pay the exercise price of any Award
granted under the Plan, then the shares covered by such forfeited, terminated or
canceled Award or which are equal to the number of shares surrendered, withheld
or tendered shall again become available to be delivered pursuant to Awards
granted under this Plan. Notwithstanding the foregoing, but subject to
adjustment as provided in Section 1.6.2, no more than one hundred million
(100,000,000) shares of Common Stock that can be delivered under the Plan shall
be deliverable pursuant to the exercise of Incentive Stock Options. The maximum
number of shares of Common Stock with respect to which Options or SARs may be
granted to an individual Grantee (i) in GS Inc.’s fiscal year ending in 2003
shall equal 2,500,000 shares of Common Stock and (ii) in each subsequent fiscal
year shall equal 105% of the maximum number for the preceding fiscal year. Any
shares of Common Stock (a) delivered by GS Inc., (b) with

7



--------------------------------------------------------------------------------



 



respect to which Awards are made hereunder and (c) with respect to which the
Firm becomes obligated to make Awards, in each case through the assumption of,
or in substitution for, outstanding awards previously granted by an acquired
entity, shall not count against the shares of Common Stock available to be
delivered pursuant to Awards under this Plan. Shares of Common Stock that may be
delivered pursuant to Awards may be authorized but unissued Common Stock or
authorized and issued Common Stock held in GS Inc.’s treasury or otherwise
acquired for the purposes of the Plan.

      1.6.2 Adjustments. The Committee shall have the authority (but not the
obligation) to adjust the number of shares of Common Stock authorized pursuant
to Section 1.6.1 and to adjust (including, without limitation, by payment of
cash) the terms of any Outstanding Awards (including, without limitation, the
number of shares of Common Stock covered by each Outstanding Award, the type of
property to which the Award relates and the exercise or strike price of any
Award), in such manner as it deems appropriate to prevent the enlargement or
dilution of rights, or otherwise as it deems appropriate, for any increase or
decrease in the number of issued shares of Common Stock (or issuance of shares
of stock other than shares of Common Stock) resulting from a recapitalization,
stock split, reverse stock split, stock dividend, spinoff, splitup, combination,
reclassification or exchange of shares of Common Stock, merger, consolidation,
rights offering, separation, reorganization or any other change in corporate
structure or event the Committee determines in its sole discretion affects the
capitalization of GS Inc., including any extraordinary dividend or distribution.
After any adjustment made pursuant to this Section 1.6.2, the number of shares
of Common Stock subject to each Outstanding Award shall be rounded up or down to
the nearest whole number as determined by the Committee.

      1.6.3 Except as provided in this Section 1.6 or under the terms of any
applicable Award Agreement, there shall be no limit on the number or the value
of shares of Common Stock that may be subject to Awards to any individual under
the Plan.

      1.6.4 There shall be no limit on the amount of cash, securities (other
than shares of Common Stock as provided in Section 1.6.1, as adjusted by 1.6.2)
or other property that may be delivered pursuant to any Award.

ARTICLE II

AWARDS UNDER THE PLAN

 

2.1  Agreements Evidencing Awards

      Each Award granted under the Plan shall be evidenced by an Award
Agreement, which shall contain such provisions and conditions as the Committee
deems appropriate (and which may incorporate by reference some or all of the
provisions of the Plan). The Committee may grant Awards in tandem with or in
substitution for any other Award or Awards granted under this Plan or any award
granted under any other plan of the Firm. By accepting an Award pursuant to the
Plan, a Grantee thereby agrees that the Award shall be subject to all of the
terms and provisions of the Plan and the applicable Award Agreement.

2.2 No Rights as a Shareholder

      No Grantee (or other person having rights pursuant to an Award) shall have
any of the rights of a shareholder of GS Inc. with respect to shares of Common
Stock subject to an Award until the delivery of such shares. Except as otherwise
provided in Section 1.6.2, no adjustments shall be made for dividends or
distributions on (whether ordinary or extraordinary, and whether in cash, Common
Stock, other securities or other property), or other events relating to, shares
of Common Stock subject to an Award for which the record date is prior to the
date such shares are delivered.

8



--------------------------------------------------------------------------------



 



2.3 Options

      2.3.1 Grant. The Committee may grant Awards of Options in such amounts and
subject to such terms and conditions as the Committee may determine (and may
include a grant of Dividend Equivalent Rights under Section 2.8 in connection
with such Option grants).

      2.3.2 Exercise. Options that are not Vested or that are not Outstanding
may not be exercised. Outstanding Vested Options may be exercised in accordance
with procedures established by the Committee (but, subject to the applicable
Award Agreement, may not be exercised earlier than the Initial Exercise Date).
The Committee may from time to time prescribe periods during which Outstanding
Vested Options shall not be exercisable.

      2.3.3 Payment of Exercise Price. Any acceptance by the Committee of a
Grantee’s written notice of exercise of a Vested Option shall be conditioned
upon payment for the shares of Common Stock being purchased. Such payment may be
made in cash or by such other methods as the Committee may from time to time
prescribe.

      2.3.4 Delivery of Shares. Unless otherwise determined by the Committee, or
as otherwise provided in the applicable Award Agreement, and except as provided
in Sections 3.3, 3.4, 3.11 and 3.17.1, and subject to Section 3.2, upon receipt
of payment of the full Exercise Price (or upon satisfaction of procedures
adopted by the Committee in connection with a “cashless” exercise method adopted
by it) for shares of Common Stock subject to an Outstanding Vested Option,
delivery of such shares of Common Stock shall be effected by book-entry credit
to the Grantee’s Custody Account. The Grantee shall be the beneficial owner and
record holder of such shares of Common Stock properly credited to the Custody
Account. No delivery of such shares of Common Stock shall be made to a Grantee
unless the Grantee has timely returned all required documentation specified in
the Grantee’s Award Agreement or as otherwise required by the Committee or the
SIP Administrator.

      2.3.5 Repayment if Conditions Not Met. If the Committee determines that
all terms and conditions of the Plan and a Grantee’s Option Award Agreement in
respect of exercised Options were not satisfied, then the Grantee shall be
obligated to pay the Firm immediately upon demand therefor, an amount equal to
the excess of the Fair Market Value (determined at the time of exercise) of the
shares of Common Stock that were delivered in respect of such exercised Options
over the Exercise Price paid therefor, without reduction for any shares of
Common Stock applied to satisfy withholding tax or other obligations in respect
of such shares.

2.4 SARs

      2.4.1 Grant. The Committee may grant Awards of SARs in such amounts and
subject to such terms and conditions as the Committee may determine (and may
include a grant of Dividend Equivalent Rights under Section 2.8 in connection
with such SAR grants).

      2.4.2 Exercise. SARs that are not Vested or that are not Outstanding may
not be exercised. Outstanding Vested SARs may be exercised in accordance with
procedures established by the Committee (but, subject to the applicable Award
Agreement, may not be exercised earlier than the Initial Exercise Date). The
Committee may from time to time prescribe periods during which Outstanding
Vested SARs shall not be exercisable.

      2.4.3 Delivery of Shares. Unless otherwise determined by the Committee, or
as otherwise provided in the applicable Award Agreement, and except as provided
in Sections 3.3, 3.4, 3.11 and 3.17.1, and subject to Section 3.2, upon exercise
of an Outstanding Vested SAR for which payment will be made partly or entirely
in shares of Common Stock, delivery of shares of Common Stock (and cash in
respect of fractional shares), with a Fair Market Value (on the exercise date)
equal to (i) the excess of (a) the Fair Market Value of a share of Common Stock
(on the exercise date) over (b) the Exercise Price of such SAR multiplied by
(ii) the number of SARs exercised, shall be effected by book-entry credit to the
Grantee’s Custody Account. The

9



--------------------------------------------------------------------------------



 



Grantee shall be the beneficial owner and record holder of such shares of Common
Stock properly credited to the Custody Account on such date of delivery. No
delivery of such shares of Common Stock shall be made to a Grantee unless the
Grantee has timely returned all required documentation specified in the
Grantee’s Award Agreement or as otherwise required by the Committee or the SIP
Administrator.

      2.4.4 Repayment if Conditions Not Met. If the Committee determines that
all terms and conditions of the Plan and a Grantee’s SAR Award Agreement in
respect of exercised SARs were not satisfied, then the Grantee shall be
obligated to pay the Firm immediately upon demand therefor, an amount equal to
the excess of the Fair Market Value (determined at the time of exercise) of the
shares of Common Stock subject to the exercised SARs over the Exercise Price
therefor, without reduction for any amount applied to satisfy withholding tax or
other obligations in respect of such SARs.

2.5 Restricted Shares

      2.5.1 Grant. The Committee may grant or offer for sale Awards of
Restricted Shares in such amounts and subject to such terms and conditions as
the Committee may determine. Upon the issuance of such shares in the name of the
Grantee, the Grantee shall have the rights of a shareholder with respect to the
Restricted Shares and shall become the record holder of such shares, subject to
the provisions of the Plan and any restrictions and conditions as the Committee
may include in the applicable Award Agreement. In the event that a Certificate
is issued in respect of Restricted Shares, such Certificate may be registered in
the name of the Grantee but shall be held by a custodian (which may be GS Inc.
or one of its affiliates) until the time the restrictions lapse.

      2.5.2 Repayment if Conditions Not Met. If the Committee determines that
all terms and conditions of the Plan and a Grantee’s Restricted Share Award
Agreement in respect of Restricted Shares which have become Vested were not
satisfied, then the Grantee shall be obligated to pay the Firm immediately upon
demand therefor, an amount equal to the Fair Market Value (determined at the
time such shares became Vested) of such Restricted Shares, without reduction for
any amount applied to satisfy withholding tax or other obligations in respect of
such Restricted Shares.

2.6 RSUs

      2.6.1 Grant. The Committee may grant Awards of RSUs in such amounts and
subject to such terms and conditions as the Committee may determine. A Grantee
of an RSU has only the rights of a general unsecured creditor of GS Inc. until
delivery of shares of Common Stock, cash or other securities or property is made
as specified in the applicable Award Agreement.

      2.6.2 Delivery of Shares. Unless otherwise determined by the Committee, or
as otherwise provided in the applicable Award Agreement, and except as provided
in Sections 3.3, 3.4, 3.11 and 3.17.3, and subject to Section 3.2, on each
Delivery Date the number or percentage of RSU Shares specified in the Grantee’s
Award Agreement with respect to the Grantee’s then Outstanding Vested RSUs
(which amount may be rounded to avoid fractional RSU Shares) shall be delivered.
Unless otherwise determined by the Committee, or as otherwise provided in the
applicable Award Agreement, delivery of RSU Shares shall be effected by
book-entry credit to the Grantee’s Custody Account. The Grantee shall be the
beneficial owner and record holder of any RSU Shares properly credited to the
Grantee’s Custody Account. No delivery of shares of Common Stock underlying a
Grantee’s RSUs shall be made unless the Grantee has timely returned all required
documentation specified in the Grantee’s Award Agreement or as otherwise
determined by the Committee or the SIP Administrator.

      2.6.3 Repayment if Conditions Not Met. If the Committee determines that
all terms and conditions of the Plan and a Grantee’s RSU Award Agreement in
respect of the delivery of

10



--------------------------------------------------------------------------------



 



shares underlying such RSUs were not satisfied, then the Grantee shall be
obligated to pay the Firm immediately upon demand therefor, an amount equal to
the Fair Market Value (determined at the time of delivery) of the shares of
Common Stock delivered with respect to such Delivery Date, without reduction for
any shares applied to satisfy withholding tax or other obligations in respect of
such shares of Common Stock.

2.7 Other Stock-Based Awards

      The Committee may grant other types of equity-based or equity-related
Awards (including the grant or offer for sale of unrestricted shares of Common
Stock) in such amounts and subject to such terms and conditions as the Committee
shall determine. Such Awards may entail the transfer of actual shares of Common
Stock to Plan participants, or payment in cash or otherwise of amounts based on
the value of shares of Common Stock, and may include, without limitation, Awards
designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States.

 

2.8  Dividend Equivalent Rights

      2.8.1 Grant. The Committee may grant, either alone or in connection with
any other Award, a Dividend Equivalent Right.

      2.8.2 Payment. The Committee shall determine whether payments in
connection with a Dividend Equivalent Right shall be made in cash, in shares of
Common Stock or in another form, whether they shall be conditioned upon the
exercise of any Award to which they relate, the time or times at which they
shall be made and such other terms and conditions as the Committee shall deem
appropriate.

      2.8.3 Certain Section 162(m) Related Conditions. No Dividend Equivalent
Right shall be conditioned on the exercise of any Option or SAR, if and to the
extent such Dividend Equivalent Right would cause the compensation payable to a
“covered employee” as a result of the related Option or SAR not to constitute
performance-based compensation under Section 162(m)(4)(C) of the Code.

 

2.9  Adoption of Standardized Award Terms and Conditions

      The Committee may, in its discretion, adopt standardized terms and
conditions that, unless and to the extent a Grantee’s Award Agreement expressly
provides otherwise, shall apply to such Awards as may be determined by the
Committee in its discretion. Any such standardized terms and conditions shall
have the same force and effect as if expressly incorporated into the Plan and
each applicable Award Agreement.

ARTICLE III

MISCELLANEOUS

 

3.1  Amendment of the Plan or Award Agreement

      3.1.1 Unless otherwise provided in the Plan or in an Award Agreement, the
Board may from time to time suspend, discontinue, revise or amend the Plan in
any respect whatsoever, including in any manner that adversely affects the
rights, duties or obligations of any Grantee of an Award.

      3.1.2 Unless otherwise determined by the Board, shareholder approval of
any suspension, discontinuance, revision or amendment shall be obtained only to
the extent necessary to comply with any applicable law, rule or regulation;
provided, however, if and to the extent the Board determines that it is
appropriate for Awards granted under the Plan to constitute performance-based
compensation within the meaning of Section 162(m)(4)(C) of the Code, no
amendment

11



--------------------------------------------------------------------------------



 



that would require stockholder approval in order for amounts paid pursuant to
the Plan to constitute performance-based compensation within the meaning of
Section 162(m)(4)(C) of the Code shall be effective without the approval of the
stockholders of GS Inc. as required by Section 162(m) of the Code and the
regulations thereunder and, if and to the extent the Board determines it is
appropriate for the Plan to comply with the provisions of Section 422 of the
Code, no amendment that would require stockholder approval under Section 422 of
the Code shall be effective without the approval of the stockholders of GS Inc.
 

3.2  Tax Withholding

      3.2.1 As a condition to the delivery of any shares of Common Stock, other
property or cash pursuant to any Award or the lifting or lapse of restrictions
on any Award, or in connection with any other event that gives rise to a federal
or other governmental tax withholding obligation on the part of the Firm
relating to an Award (including, without limitation, FICA tax), (a) the Firm may
deduct or withhold (or cause to be deducted or withheld) from any payment or
distribution to the Grantee, whether or not pursuant to the Plan, (b) the
Committee shall be entitled to require that the Grantee remit cash to the Firm
(through payroll deduction or otherwise) or (c) the Firm may enter into any
other suitable arrangements to withhold, in each case in an amount sufficient in
the opinion of the Firm to satisfy such withholding obligation.

      3.2.2 If the event giving rise to the withholding obligation involves a
transfer of shares of Common Stock, then, at the discretion of the Committee,
the Grantee may satisfy the withholding obligation described under Section 3.2.1
by electing to have GS Inc. withhold shares of Common Stock (which withholding,
unless otherwise provided in the applicable Award Agreement, will be at a rate
not in excess of the statutory minimum rate) or by tendering previously owned
shares of Common Stock, in each case having a Fair Market Value equal to the
amount of tax to be withheld (or by any other mechanism as may be required or
appropriate to conform with local tax and other rules). For this purpose, Fair
Market Value shall be determined as of the date on which the amount of tax to be
withheld is determined (and GS Inc. may cause any fractional share amount to be
settled in cash).

 

3.3  Required Consents and Legends

      3.3.1 If the Committee shall at any time determine that any consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of shares of Common
Stock or the delivery of any cash, securities or other property under the Plan,
or the taking of any other action thereunder (each such action being hereinafter
referred to as a “plan action”), then such plan action shall not be taken, in
whole or in part, unless and until such consent shall have been effected or
obtained to the full satisfaction of the Committee. The Committee may direct
that any Certificate evidencing shares delivered pursuant to the Plan shall bear
a legend setting forth such restrictions on transferability as the Committee may
determine to be necessary or desirable, and may advise the transfer agent to
place a stop order against any legended shares.

      3.3.2 By accepting an Award, each Grantee shall have expressly provided
consent to the items described in Section 3.3.3(d) hereof.

      3.3.3 The term “consent” as used herein with respect to any plan action
includes (a) any and all listings, registrations or qualifications in respect
thereof upon any securities exchange or under any federal, state or local law,
or law, rule or regulation of a jurisdiction outside the United States, (b) any
and all written agreements and representations by the Grantee with respect to
the disposition of shares, or with respect to any other matter, which the
Committee may deem necessary or desirable to comply with the terms of any such
listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made,
(c) any and all other consents, clearances and approvals in respect of a plan
action by

12



--------------------------------------------------------------------------------



 



any governmental or other regulatory body or any stock exchange or
self-regulatory agency, (d) any and all consents by the Grantee to (i) the
Firm’s supplying to any third party recordkeeper of the Plan such personal
information as the Committee deems advisable to administer the Plan, (ii) the
Firm’s deducting amounts from the Grantee’s wages, or another arrangement
satisfactory to the Committee, to reimburse the Firm for advances made on the
Grantee’s behalf to satisfy certain withholding and other tax obligations in
connection with an Award and (iii) the Firm’s imposing sales and transfer
procedures and restrictions and hedging restrictions on shares of Common Stock
delivered under the Plan and (e) any and all consents or authorizations required
to comply with, or required to be obtained under, applicable local law or
otherwise required by the Committee. Nothing herein shall require GS Inc. to
list, register or qualify the shares of Common Stock on any securities exchange.
 

3.4  Right of Offset

      The Firm shall have the right to offset against its obligation to deliver
shares of Common Stock (or other property or cash) under the Plan or any Award
Agreement any outstanding amounts (including, without limitation, travel and
entertainment or advance account balances, loans, repayment obligations under
any Awards, or amounts repayable to the Firm pursuant to tax equalization,
housing, automobile or other employee programs) the Grantee then owes to the
Firm and any amounts the Committee otherwise deems appropriate pursuant to any
tax equalization policy or agreement.

 

3.5  Nonassignability

      Except to the extent otherwise expressly provided in the applicable Award
Agreement, no Award (or any rights and obligations thereunder) granted to any
person under the Plan may be sold, exchanged, transferred, assigned, pledged,
hypothecated, fractionalized, hedged or otherwise disposed of (including through
the use of any cash-settled instrument), whether voluntarily or involuntarily,
other than by will or by the laws of descent and distribution, and all such
Awards (and any rights thereunder) shall be exercisable during the life of the
Grantee only by the Grantee or the Grantee’s legal representative.
Notwithstanding the preceding sentence, the Committee may permit, under such
terms and conditions that it deems appropriate in its sole discretion, a Grantee
to transfer any Award to any person or entity that the Committee so determines.
Any sale, exchange, transfer, assignment, pledge, hypothecation,
fractionalization, hedge or other disposition in violation of the provisions of
this Section 3.5 shall be void. All of the terms and conditions of this Plan and
the Award Agreements shall be binding upon any permitted successors and assigns.

 

3.6  Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision

      No election under Section 83(b) of the Code (to include in gross income in
the year of transfer the amounts specified in Code Section 83(b)) or under a
similar provision of the law of a jurisdiction outside the United States may be
made unless expressly permitted by the terms of the Award Agreement or by action
of the Committee in writing prior to the making of such election. If a Grantee
of an Award, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted under the terms of the Award
Agreement or by such Committee action to make any such election and the Grantee
makes the election, the Grantee shall notify the Committee of such election
within ten (10) days of filing notice of the election with the Internal Revenue
Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b) or
other applicable provision.

13



--------------------------------------------------------------------------------



 



 

3.7  Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

      If any Grantee shall make any disposition of shares of Common Stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Grantee shall notify GS Inc. of such
disposition within ten (10) days thereof.

 

3.8  Change in Control

      3.8.1 The Committee may provide in any Award Agreement for provisions
relating to a Change in Control, including, without limitation, the acceleration
of the exercisability of, or the lapse of restrictions or deemed satisfaction of
goals with respect to, any Outstanding Awards.

      3.8.2 Unless otherwise provided in the applicable Award Agreement and
except as otherwise determined by the Committee, in the event of a merger,
consolidation, mandatory share exchange or other similar business combination of
GS Inc. with or into any other entity (“successor entity”) or any transaction in
which another person or entity acquires all of the issued and outstanding Common
Stock of GS Inc., or all or substantially all of the assets of GS Inc.,
Outstanding Awards may be assumed or a substantially equivalent Award may be
substituted by such successor entity or a parent or subsidiary of such successor
entity, and such an assumption or substitution shall not be deemed to violate
this Plan or any provision of any Award Agreement.

 

3.9  Other Conditions to Awards

      Unless the Committee determines otherwise, the Grantee’s rights in respect
of all of his or her Outstanding Awards (whether or not Vested) shall
immediately terminate and such Awards shall cease to be Outstanding if: (a) the
Grantee attempts to have any dispute under the Plan or his or her Award
Agreement resolved in any manner that is not provided for by Section 3.17,
(b) the Grantee in any manner, directly or indirectly, (1) Solicits any Client
to transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm or (2) interferes with or damages (or attempts
to interfere with or damage) any relationship between the Firm and any Client or
(3) Solicits any person who is an employee of the Firm to resign from the Firm
or to apply for or accept employment with any Competitive Enterprise, (c) the
Grantee fails to certify to GS Inc., in accordance with procedures established
by the Committee, that the Grantee has complied, or the Committee determines
that the Grantee in fact has failed to comply, with all the terms and conditions
of the Plan or Award Agreement or (d) any event constituting Cause occurs with
respect to the Grantee. By exercising any Option or SAR or by accepting delivery
of shares of Common Stock or any other payment under this Plan, the Grantee
shall be deemed to have represented and certified at such time that the Grantee
has complied with all the terms and conditions of the Plan and the Award
Agreement.

 

3.10  Right of Discharge Reserved

      Neither the grant of an Award nor any provision in the Plan or in any
Award Agreement shall confer upon any Grantee the right to continued Employment
by the Firm or affect any right that the Firm may have to terminate or alter the
terms and conditions of the Grantee’s Employment.

 

3.11  Nature and Form of Payments

      3.11.1 Any and all grants of Awards and deliveries of shares of Common
Stock, cash or other property under the Plan shall be in consideration of
services performed or to be performed for the Firm by the Grantee. Awards under
the Plan may, in the sole discretion of the Committee, be made in substitution
in whole or in part for cash or other compensation otherwise payable to an
Employee. Without limitation on Section 1.3 hereof, unless otherwise
specifically provided in

14



--------------------------------------------------------------------------------



 



an Award Agreement or by applicable law, the Committee shall be permitted with
respect to any or all Awards to exercise all of the rights described in
Section 1.3.2(h) and 1.3.2(i). Deliveries of shares of Common Stock may be
rounded to avoid fractional shares. In addition, the Firm may pay cash in lieu
of fractional shares.

      3.11.2 All grants of Awards and deliveries of shares of Common Stock, cash
or other property under the Plan shall constitute a special discretionary
incentive payment to the Grantee and shall not be required to be taken into
account in computing the amount of salary or compensation of the Grantee for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of the Firm or under any agreement with the Grantee, unless the Firm
specifically provides otherwise.

 

3.12  Non-Uniform Determinations

      None of Committee’s determinations under the Plan and Award Agreements
need to be uniform and any such determinations may be made by it selectively
among persons who receive, or are eligible to receive, Awards under the Plan
(whether or not such persons are similarly situated). Without limiting the
generality of the foregoing, the Committee shall be entitled, among other
things, to make non-uniform and selective determinations under Award Agreements,
and to enter into non-uniform and selective Award Agreements, as to (a) the
persons to receive Awards, (b) the terms and provisions of Awards, (c) whether a
Grantee’s Employment has been terminated for purposes of the Plan and (d) any
adjustments to be made to Awards pursuant to Section 1.6.2 or otherwise.

 

3.13  Other Payments or Awards

      Nothing contained in the Plan shall be deemed in any way to limit or
restrict the Firm from making any award or payment to any person under any other
plan, arrangement or understanding, whether now existing or hereafter in effect.

 

3.14  Plan Headings; References to Laws, Rules or Regulations

      The headings in this Plan are for the purpose of convenience only, and are
not intended to define or limit the construction of the provisions hereof.

      Any reference in this Plan to any law, rule or regulation shall be deemed
to include any amendments, revisions or successor provisions to such law, rule
or regulation.

 

3.15  Date of Adoption and Term of Plan; Shareholder Approval Required

      The 1999 SIP was originally adopted by the Board on April 30, 1999 and was
amended and restated by the Board on January 16, 2003. The adoption of the Plan
as amended and restated on January 16, 2003 is expressly conditioned on the
approval of the stockholders of GS Inc. at its annual meeting on April 1, 2003
in accordance with Treasury Regulation §1.162-27(e)(4), Section 422 of the Code,
the rules of the New York Stock Exchange and other applicable law. If the Plan
is not so approved, then the 1999 SIP shall remain in full force and effect
without regard to the amendments adopted on January 16, 2003. Unless sooner
terminated by the Board, the Plan shall terminate on the tenth anniversary of
the Effective Date. The Board reserves the right to terminate the Plan at any
time. All Awards made under the Plan prior to the termination of the Plan shall
remain in effect until such Awards have been satisfied or terminated in
accordance with the terms and provisions of the Plan and the applicable Award
Agreements.

15



--------------------------------------------------------------------------------



 



 

3.16  Governing Law

      All rights and obligations under the Plan and each Award Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to principles of conflict of laws.

 

3.17  Arbitration

      3.17.1 Unless otherwise specified in an applicable Award Agreement, it
shall be a condition of each Award that any dispute, controversy or claim
between the Firm and a Grantee, arising out of or relating to or concerning the
Plan or applicable Award Agreement, shall be finally settled by arbitration in
New York City before, and in accordance with the rules then obtaining of, the
New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE declines to arbitrate
the matter in New York City (or if the matter otherwise is not arbitrable by
it), the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to arbitration, all claims
maintained by the Grantee must first be submitted to the Committee in accordance
with claims procedures determined by the Committee. This Section is subject to
the provisions of Sections 3.17.2 and 3.17.3 below.

      3.17.2 Unless otherwise specified in an applicable Award Agreement, it
shall be a condition of each Award that the Firm and the Grantee irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the city of New York over any suit, action or proceeding arising out of or
relating to or concerning the Plan or the Award that is not otherwise arbitrated
or resolved according to Section 3.17.1. This includes any suit, action or
proceeding to compel arbitration or to enforce an arbitration award. By
accepting an Award, the Grantee acknowledges that the forum designated by this
Section 3.17.2 has a reasonable relation to the Plan, any applicable Award and
to the Grantee’s relationship with the Firm. Notwithstanding the foregoing,
nothing herein shall preclude the Firm from bringing any suit, action or
proceeding in any other court for the purpose of enforcing the provisions of
this Section 3.17 or otherwise.

      3.17.3 Unless otherwise specified in an applicable Award Agreement, the
agreement by the Grantee and the Firm as to forum is independent of the law that
may be applied in the suit, action or proceeding and the Grantee and the Firm
agree to such forum even if the forum may under applicable law choose to apply
non-forum law. By accepting an Award, (a) the Grantee waives, to the fullest
extent permitted by applicable law, any objection which the Grantee may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in Section 3.17.2, (b) the Grantee
undertakes not to commence any action arising out of or relating to or
concerning any Award in any forum other than a forum described in Section 3.17
and (c) the Grantee agrees that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any such suit, action or proceeding
in any such court shall be conclusive and binding upon the Grantee and the Firm.

      3.17.4 Unless otherwise specified in an applicable Award Agreement, by
accepting an Award, the Grantee irrevocably appoints each General Counsel of
GS Inc. as his or her agent for service of process in connection with any suit,
action or proceeding arising out of or relating to or concerning this Plan or
any Award which is not arbitrated pursuant to the provisions of Section 3.17.1,
who shall promptly advise the Grantee of any such service of process.

      3.17.5 Unless otherwise specified in an applicable Award Agreement, by
accepting an Award, the Grantee agrees to keep confidential the existence of,
and any information concerning, a dispute, controversy or claim described in
this Section 3.17, except that the Grantee may disclose information concerning
such dispute, controversy or claim to the arbitrator or court that is
considering such dispute, controversy or claim or to his or her legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute, controversy or
claim).

16



--------------------------------------------------------------------------------



 



 

3.18  Severability; Entire Agreement

      If any of the provisions of this Plan or any Award Agreement is finally
held to be invalid, illegal or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby; provided that, if any of such provisions is
finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. By accepting an Award, the Grantee acknowledges that the Plan and any
Award Agreements contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.

 

3.19  Waiver of Claims

      By accepting an Award, the Grantee recognizes and agrees that prior to
being selected by the Committee to receive an Award he or she has no right to
any benefits under such Award. Accordingly, in consideration of the Grantee’s
receipt of any Award, he or she expressly waives any right to contest the amount
of any Award, the terms of any Award Agreement, any determination, action or
omission hereunder or under any Award Agreement by the Committee, the SIP
Administrator, GS Inc. or the Board or any amendment to the Plan or any Award
Agreement (other than an amendment to this Plan or an Award Agreement to which
his or her consent is expressly required by the express terms of an Award
Agreement), and the Grantee expressly waives any claim related in any way to any
Award including any claim based upon any promissory estoppel or other theory in
connection with any Award and the Grantee’s employment with the Firm.

 

3.20  No Third Party Beneficiaries

      Except as expressly provided in an Award Agreement, neither the Plan nor
any Award Agreement shall confer on any person other than the Firm and the
Grantee of the Award any rights or remedies thereunder; provided that the
exculpation and indemnification provisions of Section 1.3.5 shall inure to the
benefit of a Covered Person’s estate, beneficiaries and legatees.

 

3.21  Limitations Imposed by Section 162(m) of the Code

      Notwithstanding any other provision hereunder, prior to a Change in
Control, if and to the extent that the Committee determines GS Inc.’s federal
tax deduction in respect of a particular Grantee’s Award may be limited as a
result of Section 162(m) of the Code, the Committee may take the following
actions:

      3.21.1 With respect to such Grantee’s Options, SARs and Dividend
Equivalent Rights, the Committee may delay the payment in respect of such
Options, SARs and Dividend Equivalent Rights until a date that is within
30 Business Days after the earlier to occur of (i) the date that compensation
paid to the Grantee is no longer subject to the deduction limitation under
Section 162(m) of the Code and (ii) the occurrence of a Change in Control. In
the event that a Grantee exercises an Option or SAR or would receive a payment
in respect of a dividend equivalent right at a time when the Grantee is a
“covered employee” and the Committee determines to delay the payment in respect
of any such Award, the Committee shall credit cash, or, in the case of an amount
payable in Common Stock, the Fair Market Value of the Common Stock, payable to
the Grantee to a book account. The Grantee shall have no rights in respect of
such book account, and the amount credited thereto shall be subject to the
transfer restrictions in Section 3.5. The Committee may credit additional
amounts to such book account as it may

17



--------------------------------------------------------------------------------



 



determine in its sole discretion. Any book account created hereunder shall
represent only an unfunded unsecured promise to pay the amount credited thereto
to the Grantee in the future.

      3.21.2 With respect to such Grantee’s Restricted Shares, the Committee may
require the Grantee to surrender to the Committee any certificates and
agreements with respect to such Restricted Shares in order to cancel the Awards
of Restricted Shares. In exchange for such cancellation, the Committee shall
credit the Fair Market Value of the Restricted Shares subject to such Awards to
a book account. The amount credited to the book account shall be paid to the
Grantee within 30 Business Days after the earlier to occur of (i) the date that
compensation paid to the Grantee is no longer subject to the deduction
limitation under Section 162(m) of the Code and (ii) the occurrence of a Change
in Control. The Grantee shall have no rights in respect of such book account,
and the amount credited thereto shall be subject to the transfer restrictions in
Section 3.5. The Committee may credit additional amounts to such book account as
it may determine in its sole discretion. Any book account created hereunder
shall represent only an unfunded unsecured promise to pay the amount credited
thereto to the Grantee in the future.

      3.21.3 With respect to such Grantee’s RSUs, the Committee may elect to
delay delivery of such RSU Shares until a date that is within 30 Business Days
after the earlier to occur of (i) the date that compensation paid to the Grantee
is no longer subject to the deduction limitation under Section 162(m) of the
Code and (ii) the occurrence of a Change in Control.

 

3.22  Certain Limitations on Transactions Involving Common Stock; Fees and
Commissions

      3.22.1 Each Grantee shall be subject to, and acceptance of an Award shall
constitute an agreement to be subject to the Firm’s policies in effect from time
to time concerning trading in Common Stock, hedging or pledging and confidential
or proprietary information. In addition, with respect to any shares of Common
Stock delivered to any Grantee in respect of an Award, sales of such Common
Stock shall be effected in accordance such rules and procedures as may be
adopted from time to time with respect to sales of such shares of Common Stock
(which may include, without limitation, restrictions relating to the timing of
sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm).

      3.22.2 Each Grantee may be required to pay any brokerage costs or other
fees or expenses associated with any Award, including without limitation, in
connection with the sale of any shares of Common Stock delivered in respect of
any Award or the exercise of an Option or SAR.

 

3.23  Deliveries

      Deliveries of shares of Common Stock, cash or other property under the
Plan shall be made to the Grantee reasonably promptly after the Delivery Date or
any other date such delivery is called for, but in no case more than thirty
(30) Business Days after such date.

 

3.24  Successors and Assigns of GS Inc.

      The terms of this Plan shall be binding upon and inure to the benefit of
GS Inc. and its successors and assigns.

18



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, and as evidence of the adoption by GS Inc. of this
amended and restated Plan effective as of January 16, 2003, subject to approval
by GS Inc. shareholders at the April 2003 annual meeting, it has caused the same
to be signed by its duly authorized officer this 16th day of January, 2003.

              THE GOLDMAN SACHS GROUP, INC.   By:   /s/ Esta E. Stecher      

--------------------------------------------------------------------------------

Name: Esta E. Stecher Title: Executive Vice President and General Counsel

19